                                                  Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 1 of 30



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9   Sergio Lopez and Javier Garcia,               No. ___________________________
                                                individually, and on behalf of all others
                                           10   similarly situated,
                                                                                              COLLECTIVE ACTION
                                           11                         Plaintiff,              COMPLAINT PURSUANT TO 29
BENDAU & BENDAU PLLC




                                                                                              U.S.C. § 201, ET SEQ.
                                           12   v.
                       Phoenix, AZ 85060




                                           13   PT Noodles Holdings, Inc., an Arizona
                        P.O. Box 97066




                                                Corporation;
                                           14   PT Noodles LLC, an Arizona Limited
                                                Liability Company;
                                           15   PT Noodles II LLC, an Arizona Limited
                                                Liability Company;
                                           16   PT Noodles III LLC, an Arizona Limited
                                                Liability Company;
                                           17   PT Noodles IV LLC, an Arizona Limited
                                                Liability Company;
                                           18   PT Noodles V LLC, an Arizona Limited
                                                Liability Company;
                                           19   PT Noodles VI LLC, an Arizona Limited
                                                Liability Company;
                                           20   PT Noodles VII LLC, an Arizona
                                                Limited Liability Company;
                                           21   PT Noodles VIII LLC, an Arizona
                                                Limited Liability Company;
                                           22   PT Noodles IX LLC, an Arizona Limited
                                                Liability Company;
                                           23   PT Noodles X LLC, an Arizona Limited
                                                Liability Company;
                                           24   PT Noodles-Peoria LLC, an Arizona
                                                Limited Liability Company;
                                           25   PT Pho Express LLC, an Arizona
                                                Limited Liability Company;
                                           26   PT Pho Express 2 LLC, an Arizona
                                                Limited Liability Company;
                                           27
                                           28
                                                                                            -1-
                                           29
                                           30
                                                     Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 2 of 30



                                                    Tien Thanh Nguyen and Jane Doe
                                            1       Nguyen, a Married Couple; and
                                                    Wi Nguyen and Jane Doe Nguyen II, a
                                            2       Married Couple,
                                            3                            Defendants.
                                            4
                                            5            Plaintiffs, Sergio Lopez and Javier Garcia (“Plaintiffs”), individually, and on
                                            6
                                                behalf of all other persons similarly situated, alleges as follows:
                                            7
                                                                              PRELIMINARY STATEMENT
                                            8
                                            9            1.     Plaintiffs bring this action on behalf of themselves and all similarly-situated
                                           10   current and former Hourly Workers and Supervisors1 of Defendants PT Noodles
                                           11
BENDAU & BENDAU PLLC




                                                Holdings, Inc.; PT Noodles LLC; PT Noodles II LLC; PT Noodles III LLC; PT Noodles
                                           12
                                                IV LLC; PT Noodles V LLC; PT Noodles VI LLC; PT Noodles VII LLC; PT Noodles
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   VIII LLC; PT Noodles IX LLC; PT Noodles X LLC; PT Noodles-Peoria LLC; PT Pho
                                           15   Express LLC; lPT Pho Express II LLC; Tien Thanh Nguyen and Jane Doe Nguyen; and
                                           16
                                                Wi Nguyen and Jane Doe Nguyen II2 who were not compensated at a rate of one and
                                           17
                                                one-half times their regular rates of pay for hours they worked in excess of 40 in a given
                                           18
                                           19   workweek.
                                           20
                                           21
                                                1
                                                       For the purposes of this Complaint, “Hourly Workers” and “Supervisors” are
                                           22   exclusively titles used for the purpose of classifying the two putative sub-classes of
                                                similarly situated individuals, is not necessarily the job title of Plaintiffs or the putative
                                           23
                                                subclasses–which includes dishwashers, kitchen prep workers, line cooks, cashiers, and
                                           24   supervisors, whether paid an hourly or weekly rate–, and has no bearing or relation to any
                                                specialization, skill, education, training, or other qualification that might otherwise be
                                           25   associated with such a job title.
                                           26   2
                                                      All Defendants to this action are collectively referred to as either “PT Noodles” or
                                           27   “Defendants” unless specified otherwise.
                                           28
                                                                                              -2-
                                           29
                                           30
                                                  Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 3 of 30



                                                       2.     Plaintiffs, individually, and on behalf of all others similarly situated, bring
                                            1
                                            2   this action against Defendants for their unlawful failure to pay overtime in violation of
                                            3   the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).
                                            4
                                                       3.     Plaintiffs bring a collective action under the FLSA to recover the unpaid
                                            5
                                                overtime owed to them individually and on behalf of all other similarly situated
                                            6
                                            7   employees, current and former, of Defendants. Members of the Collective Action are
                                            8   referred to as the “Collective Members.”
                                            9
                                                       4.     The Collective Members are all current and former Hourly Workers and/or
                                           10
                                                Supervisors who were employed by Defendants at any time starting three years before
                                           11
BENDAU & BENDAU PLLC




                                           12   this Complaint was filed, up to the present.
                       Phoenix, AZ 85060




                                           13          5.     This is an action for unpaid wages, liquidated damages, interest, attorneys’
                        P.O. Box 97066




                                           14
                                                fees, and costs under the FLSA.
                                           15
                                                       6.     The FLSA was enacted “to protect all covered workers from substandard
                                           16
                                           17   wages and oppressive working hours.” Under the FLSA, employers must pay all non-

                                           18   exempt employees an overtime premium for all time spent working in excess of 40 hours
                                           19
                                                per week.
                                           20
                                                       7.     Defendants engaged in the regular policy and practice of subjecting
                                           21
                                           22   Plaintiffs and the Collective Members to their policy and practice of failing and/or

                                           23   refusing to pay them overtime for time they worked in excess of 40 hours per week, in
                                           24
                                                violation of 29 U.S.C. § 207(a).
                                           25
                                                       8.     Therefore, Defendants did not pay Plaintiffs or the Collective Members the
                                           26
                                           27   applicable overtime rate, in violation of 29 U.S.C. § 207.

                                           28
                                                                                               -3-
                                           29
                                           30
                                                  Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 4 of 30



                                                                               JURISDICTION AND VENUE
                                            1
                                            2          9.      Plaintiffs reallege and incorporate by reference all allegations in all
                                            3   preceding paragraphs.
                                            4
                                                       10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                            5
                                                29 U.S.C. § 201, et seq. because this action arises under the Constitution and laws of the
                                            6
                                            7   United States.
                                            8          11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                            9
                                                because acts giving rise to the claims of Plaintiffs and the Collective Members occurred
                                           10
                                                within the District of Arizona, and Defendants regularly conduct business in and have
                                           11
BENDAU & BENDAU PLLC




                                           12   engaged in the conduct alleged in the Complaint – and, thus, are subject to personal
                       Phoenix, AZ 85060




                                           13   jurisdiction in – this judicial district.
                        P.O. Box 97066




                                           14
                                                                                            PARTIES
                                           15
                                                       12.     Plaintiffs reallege and incorporate by reference all allegations in all
                                           16
                                           17   preceding paragraphs.

                                           18          13.     At all times material to the matters alleged in this Complaint, Plaintiffs are
                                           19
                                                individuals residing in Maricopa County, Arizona, and have been employees of
                                           20
                                                Defendants.
                                           21
                                           22          14.     At all material times, Plaintiff Sergio Lopez was a full-time, non-exempt

                                           23   employee of Defendants who worked for Defendants from approximately January 2019
                                           24
                                                through Approximately June 2019.
                                           25
                                                       15.     At all material times, Plaintiff Sergio Lopez was employed by Defendants
                                           26
                                           27   as a cook earning an hourly rate of pay.

                                           28
                                                                                              -4-
                                           29
                                           30
                                                  Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 5 of 30



                                                       16.    At all material times, Defendants employed Plaintiff Sergio Lopez to
                                            1
                                            2   perform various “back-of-house” kitchen-related labor.
                                            3          17.    At all material times, Plaintiff Sergio Lopez was an employee of
                                            4
                                                Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1) and was a non-exempt
                                            5
                                                employee under 29 U.S.C. § 213(a)(1).
                                            6
                                            7          18.    At all material times, Plaintiff Javier Garcia was a full-time, non-exempt
                                            8   employee of Defendants who worked for Defendants from approximately September
                                            9
                                                2017 through approximately February 2020.
                                           10
                                                       19.    At all material times, Plaintiff Javier Garcia was employed by Defendants
                                           11
BENDAU & BENDAU PLLC




                                           12   as a cook and/or a supervisor.
                       Phoenix, AZ 85060




                                           13          20.    From the beginning of his employment with Defendants through
                        P.O. Box 97066




                                           14
                                                approximately July 2019, Plaintiff Javier Garcia worked for Defendants as a cook earning
                                           15
                                                an hourly rate of pay.
                                           16
                                           17          21.    From approximately July 2019 through approximately February 2020,

                                           18   Plaintiff Javier Garcia worked for Defendants as a supervisor earning a weekly rate of
                                           19
                                                pay.
                                           20
                                                       22.    At all material times, Defendants employed Plaintiff Javier Garcia to
                                           21
                                           22   perform various “back-of-house” kitchen-related labor.

                                           23          23.    At all material times, Plaintiff Javier Garcia was an employee of
                                           24
                                                Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1) and was a non-exempt
                                           25
                                                employee under 29 U.S.C. § 213(a)(1).
                                           26
                                           27
                                           28
                                                                                            -5-
                                           29
                                           30
                                                  Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 6 of 30



                                                        24.   Plaintiffs have given their written consent to be party Plaintiffs in this
                                            1
                                            2   action pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to
                                            3   this Complaint as “Exhibit A.”
                                            4
                                                        25.   Plaintiffs bring this action on behalf of themselves and on behalf of all
                                            5
                                                other persons similarly situated who are current or former Hourly Workers or Supervisors
                                            6
                                            7   of Defendants, including but not limited to Hourly Workers or Supervisors who agree in
                                            8   writing to join this action seeking recovery under the FLSA.
                                            9
                                                        26.   Plaintiffs bring this action on behalf of themselves and on behalf of all
                                           10
                                                other similarly situated current and former employees of Defendants–specifically, Hourly
                                           11
BENDAU & BENDAU PLLC




                                           12   Workers or Supervisors who were not paid overtime for time worked in excess of 40
                       Phoenix, AZ 85060




                                           13   hours in a given workweek and whose wages, therefore, were non-compliant with the
                        P.O. Box 97066




                                           14
                                                FLSA.
                                           15
                                                        27.   Defendant PT Noodles Holdings, Inc. is an Arizona corporation, authorized
                                           16
                                           17   to do business in the State of Arizona and is at all relevant times Plaintiffs’ and the

                                           18   Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           19
                                                        28.   Under the FLSA, PT Noodles Holdings, Inc.is an employer. The FLSA
                                           20
                                                defines “employer” as any person who acts directly or indirectly in the interest of an
                                           21
                                           22   employer in relation to an employee. At all relevant times, Defendant PT Noodles

                                           23   Holdings, Inc. had the authority to hire and fire employees, supervised and controlled
                                           24
                                                work schedules or the conditions of employment, determined the rate and method of
                                           25
                                                payment, and maintained employment records in connection with Plaintiffs’ and the
                                           26
                                           27   Collective Members’ employment with Defendants. As a person who acted in the

                                           28
                                                                                             -6-
                                           29
                                           30
                                                  Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 7 of 30



                                                interest of Defendants in relation to the company’s employees, PT Noodles Holdings,
                                            1
                                            2   Inc. is subject to liability under the FLSA.
                                            3          29.     Defendant PT Noodles LLC is an Arizona limited liability company,
                                            4
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                            5
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            6
                                            7          30.    Under the FLSA, Defendant PT Noodles LLC is an employer. The FLSA
                                            8   defines “employer” as any person who acts directly or indirectly in the interest of an
                                            9
                                                employer in relation to an employee. At all relevant times, Defendant PT Noodles LLC
                                           10
                                                had the authority to hire and fire employees, supervised and controlled work schedules or
                                           11
BENDAU & BENDAU PLLC




                                           12   the conditions of employment, determined the rate and method of payment, and
                       Phoenix, AZ 85060




                                           13   maintained employment records in connection with Plaintiffs’ and the Collective
                        P.O. Box 97066




                                           14
                                                Members’ employment with Defendants. As a person who acted in the interest of
                                           15
                                                Defendants in relation to the company’s employees, PT Noodles LLC is subject to
                                           16
                                           17   liability under the FLSA.

                                           18          31.    Defendant PT Noodles II LLC is an Arizona limited liability company,
                                           19
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                           20
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           21
                                           22          32.    Under the FLSA, Defendant PT Noodles II LLC is an employer. The

                                           23   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           24
                                                an employer in relation to an employee. At all relevant times, Defendant PT Noodles II
                                           25
                                                LLC had the authority to hire and fire employees, supervised and controlled work
                                           26
                                           27   schedules or the conditions of employment, determined the rate and method of payment,

                                           28
                                                                                               -7-
                                           29
                                           30
                                                  Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 8 of 30



                                                and maintained employment records in connection with Plaintiffs’ and the Collective
                                            1
                                            2   Members’ employment with Defendants. As a person who acted in the interest of
                                            3   Defendants in relation to the company’s employees, PT Noodles II LLC is subject to
                                            4
                                                liability under the FLSA.
                                            5
                                                       33.    Defendant PT Noodles III LLC is an Arizona limited liability company,
                                            6
                                            7   authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                            8   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            9
                                                       34.    Under the FLSA, Defendant PT Noodles III LLC is an employer. The
                                           10
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           11
BENDAU & BENDAU PLLC




                                           12   an employer in relation to an employee. At all relevant times, Defendant PT Noodles III
                       Phoenix, AZ 85060




                                           13   LLC had the authority to hire and fire employees, supervised and controlled work
                        P.O. Box 97066




                                           14
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           15
                                                and maintained employment records in connection with Plaintiffs’ and the Collective
                                           16
                                           17   Members’ employment with Defendants. As a person who acted in the interest of

                                           18   Defendants in relation to the company’s employees, PT Noodles III LLC is subject to
                                           19
                                                liability under the FLSA.
                                           20
                                                       35.    Defendant PT Noodles IV LLC is an Arizona limited liability company,
                                           21
                                           22   authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’

                                           23   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           24
                                                       36.    Under the FLSA, Defendant PT Noodles IV LLC is an employer. The
                                           25
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           26
                                           27   an employer in relation to an employee. At all relevant times, Defendant PT Noodles IV

                                           28
                                                                                             -8-
                                           29
                                           30
                                                  Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 9 of 30



                                                LLC had the authority to hire and fire employees, supervised and controlled work
                                            1
                                            2   schedules or the conditions of employment, determined the rate and method of payment,
                                            3   and maintained employment records in connection with Plaintiffs’ and the Collective
                                            4
                                                Members’ employment with Defendants. As a person who acted in the interest of
                                            5
                                                Defendants in relation to the company’s employees, PT Noodles IV LLC is subject to
                                            6
                                            7   liability under the FLSA.
                                            8          37.    Defendant PT Noodles V LLC is an Arizona limited liability company,
                                            9
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                           10
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           11
BENDAU & BENDAU PLLC




                                           12          38.    Under the FLSA, Defendant PT Noodles V LLC is an employer. The
                       Phoenix, AZ 85060




                                           13   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                        P.O. Box 97066




                                           14
                                                an employer in relation to an employee. At all relevant times, Defendant PT Noodles V
                                           15
                                                LLC had the authority to hire and fire employees, supervised and controlled work
                                           16
                                           17   schedules or the conditions of employment, determined the rate and method of payment,

                                           18   and maintained employment records in connection with Plaintiffs’ and the Collective
                                           19
                                                Members’ employment with Defendants. As a person who acted in the interest of
                                           20
                                                Defendants in relation to the company’s employees, PT Noodles V LLC is subject to
                                           21
                                           22   liability under the FLSA.

                                           23          39.    Defendant PT Noodles VI LLC is an Arizona limited liability company,
                                           24
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                           25
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           26
                                           27
                                           28
                                                                                             -9-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 10 of 30



                                                       40.    Under the FLSA, Defendant PT Noodles VI LLC is an employer. The
                                            1
                                            2   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                            3   an employer in relation to an employee. At all relevant times, Defendant PT Noodles VI
                                            4
                                                LLC had the authority to hire and fire employees, supervised and controlled work
                                            5
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                            6
                                            7   and maintained employment records in connection with Plaintiffs’ and the Collective
                                            8   Members’ employment with Defendants. As a person who acted in the interest of
                                            9
                                                Defendants in relation to the company’s employees, PT Noodles VI LLC is subject to
                                           10
                                                liability under the FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12          41.    Defendant PT Noodles VII LLC is an Arizona limited liability company,
                       Phoenix, AZ 85060




                                           13   authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                        P.O. Box 97066




                                           14
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           15
                                                       42.    Under the FLSA, Defendant PT Noodles VII LLC is an employer. The
                                           16
                                           17   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

                                           18   an employer in relation to an employee. At all relevant times, Defendant PT Noodles VII
                                           19
                                                LLC had the authority to hire and fire employees, supervised and controlled work
                                           20
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           21
                                           22   and maintained employment records in connection with Plaintiffs’ and the Collective

                                           23   Members’ employment with Defendants. As a person who acted in the interest of
                                           24
                                                Defendants in relation to the company’s employees, PT Noodles VII LLC is subject to
                                           25
                                                liability under the FLSA.
                                           26
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 11 of 30



                                                       43.    Defendant PT Noodles VIII LLC is an Arizona limited liability company,
                                            1
                                            2   authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                            3   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            4
                                                       44.    Under the FLSA, Defendant PT Noodles VIII LLC is an employer. The
                                            5
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                            6
                                            7   an employer in relation to an employee. At all relevant times, Defendant PT Noodles
                                            8   VIII LLC had the authority to hire and fire employees, supervised and controlled work
                                            9
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           10
                                                and maintained employment records in connection with Plaintiffs’ and the Collective
                                           11
BENDAU & BENDAU PLLC




                                           12   Members’ employment with Defendants. As a person who acted in the interest of
                       Phoenix, AZ 85060




                                           13   Defendants in relation to the company’s employees, PT Noodles VIII LLC is subject to
                        P.O. Box 97066




                                           14
                                                liability under the FLSA.
                                           15
                                                       45.    Defendant PT Noodles IX LLC is an Arizona limited liability company,
                                           16
                                           17   authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’

                                           18   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           19
                                                       46.    Under the FLSA, Defendant PT Noodles IX LLC is an employer. The
                                           20
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           21
                                           22   an employer in relation to an employee. At all relevant times, Defendant PT Noodles IX

                                           23   LLC had the authority to hire and fire employees, supervised and controlled work
                                           24
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           25
                                                and maintained employment records in connection with Plaintiffs’ and the Collective
                                           26
                                           27   Members’ employment with Defendants. As a person who acted in the interest of

                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 12 of 30



                                                Defendants in relation to the company’s employees, PT Noodles IX LLC is subject to
                                            1
                                            2   liability under the FLSA.
                                            3          47.    Defendant PT Noodles X LLC is an Arizona limited liability company,
                                            4
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                            5
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            6
                                            7          48.    Under the FLSA, Defendant PT Noodles X LLC is an employer. The
                                            8   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                            9
                                                an employer in relation to an employee. At all relevant times, Defendant PT Noodles X
                                           10
                                                LLC had the authority to hire and fire employees, supervised and controlled work
                                           11
BENDAU & BENDAU PLLC




                                           12   schedules or the conditions of employment, determined the rate and method of payment,
                       Phoenix, AZ 85060




                                           13   and maintained employment records in connection with Plaintiffs’ and the Collective
                        P.O. Box 97066




                                           14
                                                Members’ employment with Defendants. As a person who acted in the interest of
                                           15
                                                Defendants in relation to the company’s employees, PT Noodles X LLC is subject to
                                           16
                                           17   liability under the FLSA.

                                           18          49.    Defendant PT Noodles-Peoria LLC is an Arizona limited liability company,
                                           19
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                           20
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           21
                                           22          50.    Under the FLSA, Defendant PT Noodles-Peoria X LLC is an employer.

                                           23   The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                           24
                                                of an employer in relation to an employee. At all relevant times, Defendant PT Noodles-
                                           25
                                                Peoria X LLC had the authority to hire and fire employees, supervised and controlled
                                           26
                                           27   work schedules or the conditions of employment, determined the rate and method of

                                           28
                                                                                            -12-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 13 of 30



                                                payment, and maintained employment records in connection with Plaintiffs’ and the
                                            1
                                            2   Collective Members’ employment with Defendants. As a person who acted in the
                                            3   interest of Defendants in relation to the company’s employees, PT Noodles-Peoria X
                                            4
                                                LLC is subject to liability under the FLSA.
                                            5
                                                       51.    Defendant PT Pho Express LLC is an Arizona limited liability company,
                                            6
                                            7   authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’
                                            8   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            9
                                                       52.    Under the FLSA, Defendant PT Pho Express LLC is an employer. The
                                           10
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           11
BENDAU & BENDAU PLLC




                                           12   an employer in relation to an employee. At all relevant times, Defendant PT Pho Express
                       Phoenix, AZ 85060




                                           13   LLC had the authority to hire and fire employees, supervised and controlled work
                        P.O. Box 97066




                                           14
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           15
                                                and maintained employment records in connection with Plaintiffs’ and the Collective
                                           16
                                           17   Members’ employment with Defendants. As a person who acted in the interest of

                                           18   Defendants in relation to the company’s employees, PT Pho Express LLC is subject to
                                           19
                                                liability under the FLSA.
                                           20
                                                       53.    Defendant PT Pho Express 2 LLC is an Arizona limited liability company,
                                           21
                                           22   authorized to do business in the State of Arizona and is at all relevant times Plaintiffs’

                                           23   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           24
                                                       54.    Under the FLSA, Defendant PT Pho Express 2 LLC is an employer. The
                                           25
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           26
                                           27   an employer in relation to an employee. At all relevant times, Defendant PT Pho Express

                                           28
                                                                                            -13-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 14 of 30



                                                2 LLC had the authority to hire and fire employees, supervised and controlled work
                                            1
                                            2   schedules or the conditions of employment, determined the rate and method of payment,
                                            3   and maintained employment records in connection with Plaintiffs’ and the Collective
                                            4
                                                Members’ employment with Defendants. As a person who acted in the interest of
                                            5
                                                Defendants in relation to the company’s employees, PT Pho Express 2 LLC is subject to
                                            6
                                            7   liability under the FLSA.
                                            8          55.    Defendant Tien Thanh Nguyen and Jane Doe Nguyen are, upon
                                            9
                                                information and belief, husband and wife. They have caused events to take place giving
                                           10
                                                rise to the claims in this Complaint as to which their marital community is fully liable.
                                           11
BENDAU & BENDAU PLLC




                                           12   Tien Thanh Nguyen and Jane Doe Nguyen are owners of PT Noodles, and were at all
                       Phoenix, AZ 85060




                                           13   relevant times Plaintiffs’ and the Collective Members’ employer as defined by the FLSA,
                        P.O. Box 97066




                                           14
                                                29 U.S.C. § 203(d).
                                           15
                                                       56.    Under the FLSA, Defendants Tien Thanh Nguyen and Jane Doe Nguyen
                                           16
                                           17   are employers. The FLSA defines “employer” as any individual who acts directly or

                                           18   indirectly in the interest of an employer in relation to an employee. Tien Thanh Nguyen
                                           19
                                                and Jane Doe Nguyen are the owners of PT Noodles. At all relevant times, they had the
                                           20
                                                authority to hire and fire employees, supervised and controlled work schedules or the
                                           21
                                           22   conditions of employment, determined the rate and method of payment, and maintained

                                           23   employment records in connection with Plaintiffs’ and the Collective Members’
                                           24
                                                employment with Defendants. As persons who acted in the interest of Defendants in
                                           25
                                                relation to the company’s employees, Tien Thanh Nguyen and Jane Doe Nguyen are
                                           26
                                           27   subject to individual liability under the FLSA.

                                           28
                                                                                            -14-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 15 of 30



                                                       57.    Defendant Wi Nguyen and Jane Doe Nguyen II are, upon information and
                                            1
                                            2   belief, husband and wife. They have caused events to take place giving rise to the claims
                                            3   in this Complaint as to which their marital community is fully liable. Wi Nguyen and
                                            4
                                                Jane Doe Nguyen II are owners of PT Noodles, and were at all relevant times Plaintiffs’
                                            5
                                                and the Collective Members’ employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            6
                                            7          58.    Under the FLSA, Defendants Wi Nguyen and Jane Doe Nguyen II are
                                            8   employers. The FLSA defines “employer” as any individual who acts directly or
                                            9
                                                indirectly in the interest of an employer in relation to an employee. Wi Nguyen and Jane
                                           10
                                                Doe Nguyen II are the owners of PT Noodles. At all relevant times, they had the
                                           11
BENDAU & BENDAU PLLC




                                           12   authority to hire and fire employees, supervised and controlled work schedules or the
                       Phoenix, AZ 85060




                                           13   conditions of employment, determined the rate and method of payment, and maintained
                        P.O. Box 97066




                                           14
                                                employment records in connection with Plaintiffs’ and the Collective Members’
                                           15
                                                employment with Defendants. As persons who acted in the interest of Defendants in
                                           16
                                           17   relation to the company’s employees, Wi Nguyen and Jane Doe Nguyen II are subject to

                                           18   individual liability under the FLSA.
                                           19
                                                       59.    Plaintiffs are further informed, believe, and therefore allege that each of the
                                           20
                                                Defendants gave consent to, ratified, and authorized the acts of all other Defendants, as
                                           21
                                           22   alleged in this Complaint.

                                           23          60.    Defendants, and each of them, are sued in both their individual and
                                           24
                                                corporate capacities.
                                           25
                                                       61.    Defendants are jointly and severally liable for the injuries and damages
                                           26
                                           27   sustained by Plaintiffs and the Collective Members.

                                           28
                                                                                            -15-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 16 of 30



                                                       62.    At all relevant times, Plaintiffs and the Collective Members were
                                            1
                                            2   “employees” of Defendants as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                            3          63.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                            4
                                                Defendants.
                                            5
                                                       64.    At all relevant times, Defendants were and continue to be “employers” as
                                            6
                                            7   defined by FLSA, 29 U.S.C. § 201, et seq.
                                            8          65.    Defendants individually and/or through an enterprise or agent, directed and
                                            9
                                                exercised control over Plaintiffs’ and the Collective Members’ work and wages at all
                                           10
                                                relevant times.
                                           11
BENDAU & BENDAU PLLC




                                           12          66.    At all relevant times, Plaintiffs and the Collective Members, in their work
                       Phoenix, AZ 85060




                                           13   for Defendants, were engaged in commerce or the production of goods for commerce.
                        P.O. Box 97066




                                           14
                                                       67.    At all relevant times, Plaintiffs and the Collective Members, in their work
                                           15
                                                for Defendants, were employed by an enterprise engaged in commerce that had annual
                                           16
                                           17   gross sales of at least $500,000.

                                           18          68.    At all relevant times, all Defendants were joint employers of Plaintiffs and
                                           19
                                                the Collective Members. At all relevant times: (1) Defendants were not completely
                                           20
                                                disassociated with respect to the employment of Plaintiffs and the Collective Members;
                                           21
                                           22   and (2) Defendants were under common control. In any event, at all relevant times,

                                           23   Defendants were joint employers under the FLSA and 29 C.F.R. § 791.2(b) and
                                           24
                                                employed Plaintiffs and the Collective Members.
                                           25
                                                       69.    Further, at all relevant times, Defendants have operated as a “single
                                           26
                                           27   enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r)(1). That is, Defendants

                                           28
                                                                                            -16-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 17 of 30



                                                perform related activities through unified operation and common control for a common
                                            1
                                            2   business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973);
                                            3   Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 914-15 (9th Cir. 2003).
                                            4
                                                       70.    Defendants operate a chain of restaurants under the assumed name “PT
                                            5
                                                Noodles” and “PT Pho Express.” They advertise themselves as such on their website.
                                            6
                                            7          71.    Defendants represent themselves to the general public as one restaurant
                                            8   company operating at multiple locations. They share employees, have a common
                                            9
                                                management, have a common ownership, pool their resources, operate from the same
                                           10
                                                headquarters, share common statutory agents, and have the same owner. This is a family
                                           11
BENDAU & BENDAU PLLC




                                           12   of restaurants that advertises together on the same website, provides the same array of
                       Phoenix, AZ 85060




                                           13   products and services to its customers, and uses the same business model. This family of
                        P.O. Box 97066




                                           14
                                                restaurants provides the same service product to its customers by using a set formula
                                           15
                                                when conducting its business. Part of that set formula is the wage violations alleged in
                                           16
                                           17   this Complaint. These facts represent a classic example of “corporate fragmentation.”

                                           18          72.    Defendants’ joint business purpose is to own and manage a chain of
                                           19
                                                Vietnamese restaurants.
                                           20
                                                         INDIVIDUAL AND COLLECTIVE FACTUAL ALLEGATIONS
                                           21
                                           22          73.    Plaintiffs reallege and incorporate by reference all allegations in all

                                           23   preceding paragraphs.
                                           24
                                                       74.    Defendants operate a chain of Vietnamese restaurants called “PT Noodles”
                                           25
                                                and “PT Pho Express.”
                                           26
                                           27
                                           28
                                                                                            -17-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 18 of 30



                                                       75.    At all relevant times, Defendants have employed Hourly Workers to
                                            1
                                            2   perform front of house, back of house, serving, busing, kitchen prep, cashier,
                                            3   dishwashing, and prep cook-related duties at hourly rates of pay for such work
                                            4
                                                performed.
                                            5
                                                       76.    At all relevant times, Defendants have employed Supervisors to perform
                                            6
                                            7   both front of house and back of house duties, sometimes with limited supervisory
                                            8   authority, cooking, prepping food, cleaning the restaurant, ands training other workers, at
                                            9
                                                weekly rates of pay for such work performed.
                                           10
                                                       77.    At all relevant times, Defendants have operated pursuant to a policy and
                                           11
BENDAU & BENDAU PLLC




                                           12   practice of not paying an overtime premium–one and one-half times the regular hourly
                       Phoenix, AZ 85060




                                           13   rate of pay–to their Hourly Workers and/or Supervisors for time they spend working in
                        P.O. Box 97066




                                           14
                                                excess of 40 hours in a given workweek.
                                           15
                                                       78.    At all relevant times, Defendants required some or all of their Hourly
                                           16
                                           17   Workers and/or Supervisors to sign contracts agreeing to forego overtime pay for time

                                           18   worked in excess of 40 hours in a given workweek.
                                           19
                                                       79.    During his time working for Defendants, Plaintiff Sergio Lopez worked
                                           20
                                                primarily for PT Pho Express restaurant, located at 16995 North 75th Avenue, Suite 105,
                                           21
                                           22   Phoenix, AZ 85382.

                                           23          80.    During his time working for Defendants, Plaintiff Javier Garcia worked
                                           24
                                                both PT Noodles and PT Pho Express.
                                           25
                                                       81.    Specifically, during his time working for Defendants, Plaintiff Javier
                                           26
                                           27   Garcia worked for the PT Noodles Avondale, located at 10220 West McDowell Road,

                                           28
                                                                                           -18-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 19 of 30



                                                Suite 150, Avondale, AZ 85392; PT Noodles Goodyear, located at 1375 North Litchfield
                                            1
                                            2   Road, Suite 101, Goodyear, AZ 85395; the PT Noodles Buckeye, located at 940 South
                                            3   Watson Road, Suite 102, Buckeye, AZ 85326; and the PT Pho Express Bell, located at
                                            4
                                                16995 North 75th Avenue, Suite 105, Phoenix, AZ 85382.
                                            5
                                                       82.      At all relevant times, Plaintiffs generally worked in excess of 40 hours in a
                                            6
                                            7   given workweek for Defendants without receiving one and one-half times their regular
                                            8   rates of pay.
                                            9
                                                       83.      For example, during the biweekly pay period of May 12, 2019 through May
                                           10
                                                25, 2019, Plaintiff Sergio Lopez worked a total of 118.5 hours for Defendants at the flat
                                           11
BENDAU & BENDAU PLLC




                                           12   rate of $13.00 per hour for all hours worked, including time spent working in excess of
                       Phoenix, AZ 85060




                                           13   40 hours in a given workweek.
                        P.O. Box 97066




                                           14
                                                       84.      For example, during the biweekly pay period of May 26, 2019 through June
                                           15
                                                8, 2019, Plaintiff Sergio Lopez worked a total of 112.5 hours for Defendants at the flat
                                           16
                                           17   rate of $13.00 per hour for all hours worked, including time spent working in excess of

                                           18   40 hours in a given workweek.
                                           19
                                                       85.      For example, during the biweekly pay period of October 14, 2018 through
                                           20
                                                October 27, 2018, Plaintiff Javier Garcia worked a total of 132.98 hours for Defendants
                                           21
                                           22   at the flat rate of $14.00 per hour for all hours worked, including time spent working in

                                           23   excess of 40 hours in a given workweek.
                                           24
                                                       86.      For example, during the biweekly pay period of October 28, 2018 through
                                           25
                                                November 10, 2018, Plaintiff Javier Garcia worked a total of 130.98 hours for
                                           26
                                           27
                                           28
                                                                                             -19-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 20 of 30



                                                Defendants at the flat rate of $14.00 per hour for all hours worked, including time spent
                                            1
                                            2   working in excess of 40 hours in a given workweek.
                                            3          87.    At all relevant times, Plaintiffs and the Collective Members, collectively,
                                            4
                                                have performed work at the each and every of Defendants’ PT Noodles and PT Pho
                                            5
                                                Express locations.
                                            6
                                            7          88.    At all relevant times, Defendants have employed Plaintiffs and the Hourly
                                            8   Workers to perform either “front of house” or “back of house” duties, generally at hourly
                                            9
                                                rates of pay, for such work performed.
                                           10
                                                       89.    At all relevant times, Defendants have employed Plaintiffs and the
                                           11
BENDAU & BENDAU PLLC




                                           12   Supervisors to perform “front of house” or “back of house” duties, with limited
                       Phoenix, AZ 85060




                                           13   supervisory authority, generally at weekly rates of pay, for such work performed.
                        P.O. Box 97066




                                           14
                                                       90.    At all relevant times, Defendants did not pay Plaintiffs or the Collective
                                           15
                                                Members one- and one-half times their regular rates of pay for time spent working in
                                           16
                                           17   excess of 40 hours in a given workweek.

                                           18          91.    Plaintiffs and the Collective Members are and were non-exempt employees.
                                           19
                                                       92.    From the beginning of Plaintiffs’ and the Collective Members’ employment
                                           20
                                                through the present day, Defendants failed to properly compensate Plaintiffs and the
                                           21
                                           22   Collective Members for any of their overtime hours. During this time, Plaintiffs and the

                                           23   Collective Members generally worked between approximately fifty (50) and seventy (70)
                                           24
                                                or more hours per given workweek.
                                           25
                                           26
                                           27
                                           28
                                                                                           -20-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 21 of 30



                                                       93.      At all relevant times, Plaintiffs and the Collective Members were paid
                                            1
                                            2   exclusively at their regular rate of pay and were never paid overtime for time they
                                            3   worked in excess of 40 hours in a given workweek.
                                            4
                                                       94.      Such conduct on the part of Defendants violated the FLSA, 29 U.S.C. §
                                            5
                                                207(a).
                                            6
                                            7          95.      At all relevant times, Plaintiffs and the Hourly Workers were not paid on a
                                            8   salary basis.
                                            9
                                                       96.      At all relevant times, Plaintiffs and the Hourly Workers were not managers.
                                           10
                                                       97.      At all relevant times, Plaintiffs and the Hourly Workers did not have
                                           11
BENDAU & BENDAU PLLC




                                           12   supervisory authority over any employees, did not possess the authority to hire or fire
                       Phoenix, AZ 85060




                                           13   employees, did not possess authority to make critical job decisions with respect to any of
                        P.O. Box 97066




                                           14
                                                Defendants’ employees, did not direct the work of two or more employees, and did not
                                           15
                                                exercise discretion and independent judgment with respect to matters of significance.
                                           16
                                           17          98.      At all relevant times, Plaintiffs’ and the Hourly Workers’ primary duty was

                                           18   not the management of the enterprise in which they were employed or any recognized
                                           19
                                                department of the enterprise.
                                           20
                                                       99.      At all relevant times, Plaintiff Javier Garcia and the Supervisors were not
                                           21
                                           22   paid on a salary basis.

                                           23          100.     At all relevant times, Plaintiff Javier Garcia and the Supervisors were not
                                           24
                                                managers.
                                           25
                                                       101.     At all relevant times, Plaintiff Javier Garcia and the Supervisors did not
                                           26
                                           27   have supervisory authority over any employees, did not possess the authority to hire or

                                           28
                                                                                              -21-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 22 of 30



                                                fire employees, did not possess authority to make critical job decisions with respect to
                                            1
                                            2   any of Defendants’ employees, did not direct the work of two or more employees, and
                                            3   did not exercise discretion and independent judgment with respect to matters of
                                            4
                                                significance.
                                            5
                                                       102.     At all relevant times, Plaintiff Javier Garcia’s and the Supervisors’ primary
                                            6
                                            7   duty was not the management of the enterprise in which they were employed or any
                                            8   recognized department of the enterprise.
                                            9
                                                       103.     At all relevant times, From the beginning of Plaintiffs’ and the Collective
                                           10
                                                Members’ employment through the present day, Defendants failed to properly
                                           11
BENDAU & BENDAU PLLC




                                           12   compensate them for any of their overtime hours.
                       Phoenix, AZ 85060




                                           13          104.     Defendants knew that – or acted with reckless disregard as to whether –
                        P.O. Box 97066




                                           14
                                                their refusal or failure to properly compensate Plaintiffs and the Collective Members over
                                           15
                                                the course of their employment would violate federal and state law, and Defendants were
                                           16
                                           17   aware of the FLSA overtime wage requirements during Plaintiffs’ and the Collective

                                           18   Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                           19
                                                the FLSA.
                                           20
                                                       105.     Defendants refused and/or failed to properly disclose to or apprise Plaintiffs
                                           21
                                           22   and the Collective Members of their rights under the FLSA.

                                           23          106.     Therefore, in a given workweek, and during each and every workweek of
                                           24
                                                Plaintiffs’ and the Collective Members’ employment with Defendants, Plaintiffs and the
                                           25
                                                Collective Members were subject to Defendants’ policy and practice of not paying one-
                                           26
                                           27   and one-half times Plaintiffs’ and the Collective Members’ regular rates of pay.

                                           28
                                                                                             -22-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 23 of 30



                                                         107.   In a given workweek, and during each and every workweek of Plaintiffs’
                                            1
                                            2   and the Collective Members’ employment with Defendants, Plaintiffs and the Collective
                                            3   Members worked more than 40 hours but were not paid the applicable one and one half
                                            4
                                                times Plaintiffs’ and the Collective Members’ regular rates of pay for time they spent
                                            5
                                                working in excess of 40 hours.
                                            6
                                            7            108.   Plaintiffs believe and therefore claim that Defendants subjected each and
                                            8   every Hourly Worker and Supervisor that they employed, including Plaintiffs and the
                                            9
                                                Collective Members, to their policy and practice of not paying one- and one-half times
                                           10
                                                Plaintiffs’ and the Collective Members’ regular rates of pay.
                                           11
BENDAU & BENDAU PLLC




                                           12            109.   Plaintiffs and the Collective Members are covered employees within the
                       Phoenix, AZ 85060




                                           13   meaning of the Fair Labor Standards Act (“FLSA”).
                        P.O. Box 97066




                                           14
                                                         110.   Defendants refused and/or failed to properly disclose to or apprise Plaintiffs
                                           15
                                                and the Collective Members of their rights under the FLSA.
                                           16
                                           17            111.   Defendants individually and/or through an enterprise or agent, directed and

                                           18   exercised control over Plaintiffs’ and Collective Members’ work and wages at all relevant
                                           19
                                                times.
                                           20
                                                         112.   Due to Defendants’ illegal wage practices, Plaintiffs and the Collective
                                           21
                                           22   Members are entitled to recover from Defendants compensation for unpaid overtime

                                           23   wages, an additional amount equal amount as liquidated damages, interest, and
                                           24
                                                reasonable attorney’s fees and costs of this action under 29 U.S.C. § 216(b).
                                           25
                                           26
                                           27
                                           28
                                                                                             -23-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 24 of 30



                                                       113.   At all times material, Defendants paid Plaintiffs and the Collective
                                            1
                                            2   Members at their regular rates of pay, regardless of whether they worked in excess of 40
                                            3   hours in a given workweek.
                                            4
                                                       114.   Defendants subjected all of their Hourly Workers and/or Supervisors,
                                            5
                                                including Plaintiffs and the Collective Members, to their policy and practice of not
                                            6
                                            7   paying their Hourly Workers and/or Supervisors one- and one-half times their regular
                                            8   rates of pay for time they spent working in excess of 40 hours in a given workweek, in
                                            9
                                                violation of 29 U.S.C. § 207(a).
                                           10
                                                       115.   At all material times, Plaintiffs and the Hourly Workers are and have been
                                           11
BENDAU & BENDAU PLLC




                                           12   similarly situated, have had substantially similar job requirements and pay provisions,
                       Phoenix, AZ 85060




                                           13   and are and have been subject to Defendants’ decision, policy, plan, and common
                        P.O. Box 97066




                                           14
                                                programs, practices, procedures, protocols, routines, and rules of willfully subjecting
                                           15
                                                Plaintiffs and the Hourly Workers to their policy and practice of not paying their Hourly
                                           16
                                           17   Workers one and one half times their regular rates of pay for time they spent working in

                                           18   excess of 40 hours in a given workweek, in violation of 29 U.S.C. § 207(a).
                                           19
                                                       116.   At all material times, Plaintiff Javier Garcia and the Supervisors are and
                                           20
                                                have been similarly situated, have had substantially similar job requirements and pay
                                           21
                                           22   provisions, and are and have been subject to Defendants’ decision, policy, plan, and

                                           23   common programs, practices, procedures, protocols, routines, and rules of willfully
                                           24
                                                subjecting Plaintiff Javier Garcia and the Supervisors to their policy and practice of not
                                           25
                                                paying their Supervisors one and one half times their regular rates of pay for time they
                                           26
                                           27
                                           28
                                                                                            -24-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 25 of 30



                                                spent working in excess of 40 hours in a given workweek, in violation of 29 U.S.C. §
                                            1
                                            2   207(a).
                                            3          117.    Plaintiffs’ claims stated in this complaint are essentially the same as those
                                            4
                                                of the Hourly Workers. This action is properly maintained as a collective action because
                                            5
                                                in all pertinent aspects the employment relationship of Hourly Workers similarly situated
                                            6
                                            7   to Plaintiffs is identical or substantially similar.
                                            8          118.    Plaintiff Javier Garcia’s claims stated in this complaint are essentially the
                                            9
                                                same as those of the Supervisors. This action is properly maintained as a collective
                                           10
                                                action because in all pertinent aspects the employment relationship of Supervisors
                                           11
BENDAU & BENDAU PLLC




                                           12   similarly situated to Plaintiff Javier Garcia is identical or substantially similar.
                       Phoenix, AZ 85060




                                           13          119.    The Collective Members perform or have performed the same or similar
                        P.O. Box 97066




                                           14
                                                work as Plaintiff.
                                           15
                                                       120.    Defendants’ failure to pay overtime compensation required by the FLSA
                                           16
                                           17   results from generally applicable policies or practices and does not depend on the

                                           18   personal circumstances of Plaintiffs or the Collective Members.
                                           19
                                                       121.    While Plaintiffs have described Plaintiffs’ and the Collective Members’ job
                                           20
                                                titles as Hourly Workers and/or Supervisors, the specific job titles, compensation rates, or
                                           21
                                           22   precise job responsibilities of each Collective Member does not prevent collective

                                           23   treatment.
                                           24
                                                       122.    All Collective Members, irrespective of their particular job requirements
                                           25
                                                and job titles, are entitled to proper overtime wage compensation for all hours worked in
                                           26
                                           27   excess of 40 in a given workweek.

                                           28
                                                                                               -25-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 26 of 30



                                                        123.   Although the exact amount of damages may vary among the Collective
                                            1
                                            2   Members, the damages for the Collective Members can be easily calculated by a simple
                                            3   formula. The claims of all Collective Members arise from a common nucleus of facts.
                                            4
                                                Liability is based on a systematic course of wrongful conduct by the Defendants that
                                            5
                                                caused harm to all of the Collective Members.
                                            6
                                            7           124.   As such, Plaintiffs bring this FLSA overtime wage claim as a collective
                                            8   action on behalf of the following subclasses:
                                            9
                                                        1. Hourly Workers: All current and former individuals employed as
                                           10              Dishwashers, Kitchen Prep Workers, Cooks, Line Cooks, and
                                                           Cashiers, (or in other positions with similar job titles or job duties),
                                           11
BENDAU & BENDAU PLLC




                                                           who were paid an hourly rate of pay, and who worked for any of
                                           12              Defendants’ PT Noodles and/or PT Pho Express locations in a
                                                           given workweek, three years before the Complaint was filed up to
                       Phoenix, AZ 85060




                                           13              the present.
                        P.O. Box 97066




                                           14
                                                        2. Supervisors: All current and former individuals employed as
                                           15              Supervisors or Assistant Managers (or in other positions with
                                                           similar job titles or job duties), who were paid a salary, weekly
                                           16              rate, or other similar compensation rate of pay, and who worked
                                           17              for any of Defendants’ PT Noodles and/or PT Pho Express
                                                           locations three years before the Complaint was filed up to the
                                           18              present.
                                           19
                                                        125.   Defendants’ unlawful conduct, as described in this Collective Action
                                           20
                                                Complaint, is pursuant to Defendants’ corporate policy or practice of minimizing labor
                                           21
                                           22   costs by refusing and/or failing to properly compensate its employees according to the

                                           23   FLSA.
                                           24
                                                        126.   Defendants are aware or should have been aware that federal law prohibited
                                           25
                                                them from not paying their Hourly Workers and Supervisors–namely, Plaintiffs and the
                                           26
                                           27
                                           28
                                                                                           -26-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 27 of 30



                                                Collective Members–an overtime premium wage for time spent working in excess of 40
                                            1
                                            2   hours per given workweek.
                                            3          127.   Defendants’ unlawful conduct has been widespread, repeated, and
                                            4
                                                consistent.
                                            5
                                                       128.   This action is properly brought and maintained as an opt-in collective
                                            6
                                            7   action pursuant to 29 U.S.C. § 216(b).
                                            8          129.   Upon information and belief, the individuals similarly situated to Plaintiffs
                                            9
                                                include more than one hundred (100) employees currently and/or formerly employed by
                                           10
                                                Defendants, and Plaintiffs are unable to state the precise number of similarly-situated
                                           11
BENDAU & BENDAU PLLC




                                           12   employees because that information is solely in Defendants’ possession, custody, or
                       Phoenix, AZ 85060




                                           13   control, but it can be readily ascertained from their employment records and the records
                        P.O. Box 97066




                                           14
                                                of Defendants’ payroll processor.
                                           15
                                                       130.   Notice can be provided to the Collective Members by First Class Mail to
                                           16
                                           17   the last address known to Defendants, via email at the last known email address known to

                                           18   Defendants, and by text message to the last known telephone number known to
                                           19
                                                Defendants.
                                           20
                                                                                         DAMAGES
                                           21
                                           22          131.   Plaintiffs reallege and incorporate by reference all allegations in all

                                           23   preceding paragraphs.
                                           24
                                                       132.   Plaintiffs and the Collective Members are entitled to recover overtime
                                           25
                                                compensation for the hours they worked in excess of 40 per given workweek for which
                                           26
                                           27
                                           28
                                                                                            -27-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 28 of 30



                                                they were not paid at the federally mandated one- and one-half times their regular rates of
                                            1
                                            2   pay.
                                            3          133.   Plaintiffs and the Collective Members are also entitled to an amount equal
                                            4
                                                to all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
                                            5
                                                       134.   Plaintiffs and the Collective Members are also entitled to recover their
                                            6
                                            7   attorney’s fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
                                            8                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                            9                          FAILURE TO PAY OVERTIME

                                           10          135.   Plaintiffs reallege and incorporate by reference all allegations in all
                                           11
BENDAU & BENDAU PLLC




                                                preceding paragraphs.
                                           12
                                                       136.   At all relevant times, Defendants did not pay Plaintiffs or the Collective
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   Members one- and one-half times their regular rates of pay for time spent working in

                                           15   excess of 40 hours in a given workweek.
                                           16
                                                       137.   Defendants engaged in such conduct in direct violation of 29 U.S.C. §
                                           17
                                                207(a).
                                           18
                                           19          138.   As such, unpaid overtime wages for such time Plaintiffs and the Collective

                                           20   Members worked in excess of 40 hours per given workweek is owed to Plaintiffs and the
                                           21   Collective Members for the entire time they were employed by Defendants.
                                           22
                                                       139.   Defendants knew that – or acted with reckless disregard as to whether –
                                           23
                                           24   their refusal or failure to properly compensate Plaintiffs and the Collective Members over

                                           25   the course of their employment would violate federal and state law, and Defendants were
                                           26   aware of the FLSA overtime wage requirements during Plaintiffs’ and the Collective
                                           27
                                           28
                                                                                            -28-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 29 of 30



                                                Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                            1
                                            2   the FLSA.
                                            3          140.   Plaintiffs and the Collective Members are therefore entitled to
                                            4
                                                compensation for their unpaid overtime wages at an hourly rate, to be proven at trial, plus
                                            5
                                                an additional equal amount as liquidated damages, together with interest, reasonable
                                            6
                                            7   attorney’s fees, and costs.
                                            8          WHEREFORE, Plaintiffs, Sergio Lopez and Javier Garcia, individually, and on
                                            9
                                                behalf of all other similarly situated persons, requests that this Court grant the following
                                           10
                                                relief in Plaintiffs and the Collective Members’ favor, and against Defendants:
                                           11
BENDAU & BENDAU PLLC




                                           12          A.     For the Court to declare and find that the Defendants committed one or
                       Phoenix, AZ 85060




                                           13                 more of the following acts:
                        P.O. Box 97066




                                           14
                                                              i.       violated overtime provisions of the FLSA, 29 U.S.C. § 207, by
                                           15
                                                                       failing to pay proper overtime wages;
                                           16
                                           17                 ii.      willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;

                                           18          B.     For the Court to award damages in the amounts of all unpaid overtime
                                           19
                                                              compensation due and owing to Plaintiffs and the Collective Members for
                                           20
                                                              time they spent working in excess of 40 hours per given workweek;
                                           21
                                           22          C.     For the Court to award compensatory damages, including liquidated

                                           23                 damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                                           24
                                                              trial;
                                           25
                                                       D.     For the Court to award prejudgment and post-judgment interest on any
                                           26
                                           27                 damages awarded;

                                           28
                                                                                            -29-
                                           29
                                           30
                                                 Case 2:20-cv-00493-JJT Document 1 Filed 03/09/20 Page 30 of 30



                                                       E.     For the Court to award Plaintiffs and the Collective Members’ reasonable
                                            1
                                            2                 attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                                            3                 all other causes of action set forth in this Complaint;
                                            4
                                                       F.     For the Court to provide reasonable incentive awards for each named
                                            5
                                                              Plaintiffs to compensate them for the time they spent attempting to recover
                                            6
                                            7                 wages for the Collective Members and for the risks they took in doing so;
                                            8                 and
                                            9
                                                       G.     Such other relief as this Court deems just and proper.
                                           10
                                                            REQUEST FOR COLLECTIVE ACTION CERTIFICATION
                                           11
BENDAU & BENDAU PLLC




                                           12          As to Count I of this Complaint, Plaintiffs request that the Court designate this
                       Phoenix, AZ 85060




                                           13   action as a collective action on behalf of the FLSA Collective Members and promptly
                        P.O. Box 97066




                                           14
                                                issue a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the
                                           15
                                                FLSA opt-in class, apprising them of the pendency of this action, and permitting them to
                                           16
                                           17   timely assert FLSA claims in this action by filing individual Consent to Sue Forms

                                           18   pursuant to 29 U.S.C. § 216(b).
                                           19
                                                                                  JURY TRIAL DEMAND
                                           20
                                                       Plaintiffs demand a trial by jury on all issues so triable.
                                           21
                                           22          RESPECTFULLY SUBMITTED this 9th day of March, 2020.

                                           23                                               BENDAU & BENDAU PLLC
                                           24
                                                                                                    By: /s/ Clifford P. Bendau, II
                                           25                                                       Clifford P. Bendau, II
                                                                                                    Christopher J. Bendau
                                           26                                                       Attorneys for Plaintiffs
                                           27
                                           28
                                                                                             -30-
                                           29
                                           30
